Citation Nr: 0403201	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-06 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from August 1981 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO which, among other things, denied a claim of 
entitlement to TDIU.  In June 2003, the Board addressed 
several issues on appeal, but deferred consideration of the 
TDIU issue; it is again before the Board.  

In decisions entered in January 1999 and June 2003, the Board 
referred the issue of entitlement to service connection for 
right hand disability to the RO for appropriate action.  
Despite doing so, there is no indication that the RO has 
taken action on this referral, and it is once again referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity that they combine to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to TDIU may be 
granted where the schedular rating is less than total and the 
disabled person is - in the judgment of the rating agency - 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  This is so, 
provided that, if there is only one such disability, it is 
rated at 60 percent or more; if there are two or more 
disabilities, at least one of those must be rated at 40 
percent or more and combined to a rating of 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  Veterans who fail to meet 
these percentage standards but are nonetheless unemployable 
by reason of service-connected disabilities may still be 
rated as totally disabled.  38 C.F.R. § 4.16.

The record discloses that service connection is in effect for 
low back strain, evaluated as 40 percent disabling; panic 
disorder with agoraphobia and depression, evaluated as 30 
percent disabling; left knee strain, evaluated as 30 percent 
disabling; Arnold-Chiari Malformation with C2-C3 fusion, 
diplopia, headaches, and extreme weakness (ACM disability), 
evaluated as 30 percent disabling; hypertension, evaluated as 
10 percent disabling; and for craniotomy associated with ACM 
disability, evaluated as 10 percent disabling.  Service 
connection also is in effect for probable costochondral 
strain or separation of the ribs, left shoulder strain, 
fracture of the left wrist, fracture of the left index 
finger, fracture of the left ring finger, and fracture of the 
left 4th toe, each evaluated as zero percent disabling.  
Based on these ratings, the combined disability rating is 80 
percent.  Therefore, the veteran's disability evaluations 
meet the criteria of 38 C.F.R. § 4.16(a) in that the combined 
disability rating is in excess of 70 percent, and one of the 
veteran's service-connected disabilities, low back strain, is 
rated 40 percent disabling.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).  To assign a total rating under § 4.16(a), 
however, there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation based on Unemployability, was received in June 
1997, on which the veteran reported that he had neither 
worked nor sought work since service.  He indicated that he 
attended two years of college in the field of business 
management from 1994 to 1996.

In the veteran's case, the pertinent evidence of record 
includes records from the Social Security Administration 
(SSA) reflecting that the veteran was determined by that 
agency to have been disabled since October 1996 on the basis 
of the residuals of Arnold-Chiari malformation.  In a January 
1997 SSA psychological examination report, the examiner noted 
that the veteran's ability to socialize was limited, but that 
he could respond appropriately in a work setting; the 
examiner noted that the veteran's physical condition appeared 
to be the primary limiting issue.

The record also shows that since the October 1996 SSA 
determination, the veteran's service-connected panic disorder 
has worsened to the point that, combined with the veteran's 
service-connected physical disabilities, it too now precludes 
substantially gainful employment.  

In this regard, VA and private records from 1995 to 2003 
document complaints and treatment for the veteran's service-
connected panic disorder with agoraphobia and depression.  
Through the years, the record contains various Global 
Assessment of Functioning (GAF) scores from treating 
physicians ranging from 68 to 75, as well as GAF scores 
ranging from 40 to 45.  (GAF scores ranging between 31 and 40 
reflect some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  GAF scores 
ranging between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 71 to 
80 reflect no more than slight impairment in social, 
occupational or school functioning; if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors.  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Revised (1994).)  

In a statement received in June 1997, W.J.H. indicates that 
he would not hire the veteran after learning of the veteran's 
panic disorder, hypertension, multiple sclerosis, Chiari 
malformation, low back pain, double vision, weakness, 
stumbling, lack of concentration, and problems with his 
shoulder, rib, knee, wrists, and feet.  He noted that the job 
the veteran was seeking required climbing ladders, 
scaffolding, and lifting heavy objects and that he would not 
employ the veteran for the veteran's own safety.

On VA psychiatric examination in July 1998, the veteran 
reported that he had not been able to work because of the 
number and severity of his physical and psychological 
disorders.  The examiner diagnosed panic disorder with 
depressive features, moderately severe and in partial 
remission.  The examiner assigned the veteran a GAF score 
ranging from 65 to 70.  The examiner also reviewed the 
veteran's physical conditions including the service-connected 
ACM disability and concluded that the veteran did not appear 
to be employable.

VA treatment records also show that the veteran was evaluated 
in March 2001, April 2001, May 2001, and June 2001.  In March 
2001, a GAF score of 45 was assigned.  In April 2002, a GAF 
score of 40 was assigned.  In May 2001 and June 2001, a GAF 
score of 45 was assigned, and the examiner indicated that the 
GAF score for the prior year was 50.

The most recent evidence includes correspondence from the 
veteran's treating VA psychiatrist, dated in April 2003, 
which indicates that the veteran was a patient at a VA mental 
health clinic and had been under this psychiatrist's care for 
the previous 18 months.  The VA treating psychiatrist noted 
that the veteran had a diagnosis of panic disorder and 
depressive disorder for which he was receiving medication.  
The VA treating psychiatrist opined that the veteran was 
currently not employable because of the veteran's ongoing 
mental health problems along with other physical and 
neurological problems.

Upon review of the evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.  
Although the record indicates that the April 2003 VA 
psychiatrist did not specify which physical and neurological 
problems combined to cause the veteran's unemployability, the 
evidence of record tends to show that the veteran is 
unemployable due to the effect of his numerous service-
connected disabilities involving neurological, physical, and 
psychiatric problems.  The Board notes that the veteran has 
consistently reported that his service-connected disabilities 
have affected his ability to secure gainful employment.  Such 
a statement is supported by the totality of the evidence of 
record including the more recent GAF scores ranging from 40 
to 45, and the most recent opinion received from the 
veteran's treating VA psychiatrist in April 2003.  Therefore, 
with resolution of reasonable doubt in the veteran's favor, 
the evidence taken as a whole tends toward the conclusion 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a total disability rating based on individual 
unemployability due to service-connected disabilities have 
been met, and TDIU is warranted under 38 C.F.R. § 4.16.


ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



